DETAILED ACTION

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 03/31/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7-10, 12, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski et al. (US 2017/0277424 A1, published 09/28/2017), hereinafter Witkowski, in view of Anzures et al. (US 2016/0259413 A1, published 09/08/2016), hereinafter Anzures.

Regarding claim 1, Witkowski teaches the claim comprising:
An electronic device for generating a dynamically adjustable dial pad, the electronic device comprising (Witkowski Figs. 1-12; [0001], the present invention, in some embodiments thereof, relates to a user interface and, more specifically, but not exclusively, to a user interface for client terminals for interacting with contacts; [0011], dynamically adapting the contacts; [0012], dynamically adapting the applications; see also [0158], dragging a contact icon having the name Sharon to the dialer icon to trigger a voice phone call to Sharon (see Figs. 4-7 and 12, pad that may be used to trigger a dialer/dial pad); examiner note, as described in applicant’s specification [0101-0112], dial pads shown in Figs. 3-6 comprise icons (such as 302, 304, 404, 452, 454) which may display representations of people, applications, and functionalities)):
a display adapted to present a dial pad comprising an array of icons, wherein the array of icons is responsive to user input received via the display, wherein the user input comprises a selection and holding of the icon configured to initiate a set of functionalities associated with the icon (Witkowski Figs. 1-12; [0246], reference is now made to FIG. 4, which is a user interface displayed on a screen of the client terminal, for example, a Smartphone; [0254], contact icon 502 has been selected and dragged towards the application icons (selection and holding); the application icons are dynamically changed based on selected contact icon 502; icons 508 represent possible applications for establishing the communication session with contact 502 [0099, 0103], commands received via touch-screen; see above discussion of applicant’s specification and Witkowski [0158], Figs. 4-7 and 12 (pad that may be used to trigger a dialer/dial pad); examiner note, as described in applicant’s specification (Figs. 3-6; [0104-106], [0108], [0112]), ‘initiate a set of functionalities’ is displaying a menu comprising options for interacting with the selected entity; [0141], the single gesture may be performed manually by the user touching a finger (or another device) to a touch screen; the finger may be maneuvered along the screen, and/or contacting the screen at the contact icon; the single gesture may be 
a transceiver adapted to send and receive communication signals via one or more communication media (Witkowski Figs. 1-12; [0103], client terminal 204 includes a network interface 208 for communication with central server 202 over a wired and/or wireless network);
circuitry adapted to gather information from one or more applications supported by the electronic device, wherein the circuitry is coupled to the display and the transceiver (Witkowski Figs. 1-12; [0103], client terminal 204 (for example, mobile devices, Smart phones, tablet computers, and desktop computers) includes a screen 206 and a network interface; [0104], information is gathered from multiple applications installed on the client terminal, optionally by a gathering module 212A installed on client terminal 204; [0108], the gathered information may be transmitted from client terminal 204 to central server 202); 
and a non-transitory computer-readable medium operatively coupled to the circuitry and storing instructions that, when executed, cause the circuitry to (Witkowski Figs. 1-12; [0096], computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor to create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks; [0035], a client terminal comprising: a screen; a hardware processor; and a memory having stored thereon instructions for execution by the processor)
present the dial pad comprising the array of icons using the display, wherein an icon of the array of icons is selectable such that selecting and holding the icon of the array of icons initiates a user interaction with at least one functionality (Witkowski Figs. 1-12; [0122-0123], at 108, the one or more priority lists are provided for presentation on client terminal 204; the list may be presented based on contact icons representing contacts of the priority list; the list may be presented based on contact icons representing contacts of the priority list; [0128], at 110, 
gather information from the one or more applications supported by the electronic device (Witkowski Figs. 1-12; [0104], at 102, contact information and/or activity information is gathered from multiple applications installed on the client terminal, optionally by a gathering module 212A installed on client terminal 204 and configured to query the installed applications to gather the data as described herein; [0237], the presence representation is generated based on multiple factors retrieved from multiple different applications installed on the client terminal; the presence state is effectively a cross-application representation of the user and/or the contacts; [0275], a 
use the transceiver to send the information gathered from the one or more applications to a remote server (Witkowski Figs. 1-12; [0108], the gathered information may be transmitted from client terminal 204 to central server 202 for the analysis; [0276], client module 1002 transmits the gathered data to a central server);
use the transceiver to receive, from the remote server, ranking information for the set of functionalities that are executable by the one or more applications, wherein the ranking information is determined at the remote server using the information gathered from the one or more applications (Witkowski Figs. 1-12; [0109], the analysis includes a prioritization of the gathered contacts based on the likelihood of the user of the client terminal contacting each respective contact (see also [0110-0121], ranking relevant contacts based on information from applications on the device); [0117], at 106, an array of contacts (e.g., the priority contact list) is generated at central server; [0122], at 108, the one or more priority lists are provided for presentation on client terminal 204; the lists may be transmitted from server 202 to client terminal 204; [0240], presence state may be calculated at central sever 202 based on a presence state module 214C; [0238], the presence state may be represented as, for example, a probability value that the user is able to interact with the respective contact, a multi-dimensional vector representing possible ways of interacting and/or not interacting (see [0242], interactions are applications) with the contact (ranking information for a set of contacts/applications/functionalities); [0277], one or more server modules 1012 analyze the received data; exemplary modules 1012 include: a recommendation generator for re-ordering the priority list, and/or generating recommendations for interactions (see [0242], applications) and a presence module for calculating the presence state; [0278], the server transmits the results of modules 1012 to client module 1002 through network 1008; [0104], at 102, contact information and/or activity information is gathered from multiple applications installed on the   
and wherein, for each functionality in the set of functionalities, the ranking information represents an estimated relevance to a user (Witkowski Figs. 1-12; [0109], the analysis includes a prioritization of the gathered contacts based on the likelihood of the user of the client terminal contacting each respective contact (see also [0110-0121], ranking relevant contacts based on information from applications on the device); [0238], the presence state may be represented as, for example, a probability value that the user is able to interact with the respective contact, a multi-dimensional vector representing possible ways of interacting and/or not interacting with the contact (see [0242], interactions are applications), a normalized value of the user interacting with the contact relative to other contacts, and/or other suitable data structures (determining contacts/applications/functionalities based on an estimated relevance); [0182], the list of the application icons is changed according to a priority of the likelihood of the user interacting with the selected contact using each respective application; the order may be selected based on one or more factors including: the presence state of the user; [0077], the user is estimated to establish the communication session with contacts higher up on the list than with contacts lower on the list; [0193], each recent contact may be interacted with using relevant applications based on the single gesture (e.g., by drag and drop), as described with reference to blocks 111 and/or 113);
generate a modified array of icons using the ranking information for the set of functionalities (Witkowski Figs. 1-12; [0117], at 106, an array of contacts (e.g., the priority contact list) is generated based on the priorities of the contacts; the priority list may be generated at central server; [0182-0183], the list of the application icons is changed according to a priority of the likelihood of the user interacting with the selected contact using each respective application; the order may be selected based on one or more factors including the ;
and cause the display to present the dial pad comprising the modified array of icons, such that at least one functionality in the set of functionalities that is estimated to be relevant to the user is selectable using the modified array of icons via the display (Witkowski Figs. 1-12; [0122], at 108, the one or more priority lists are provided for presentation on client terminal 204; the lists may be transmitted from server 202 to client terminal 204; [0128], at 110, applications for establishing the communication session are presented as part of the user interface; [0142], optionally, at 112, the displayed applications are changed, for example, by user interface 212B configured to perform the change as described herein; [0171], at 116, execution of blocks 102-108 is repeated, for example, based on a predefined period of time, or an event triggered by addition of additional contacts; repeating the execution of the blocks may update the priority list to reflect recent changes (repeatedly modifying the array of icons and repeatedly providing the icons for display at 108); [0133], at 111 (which follows repeated step 108 displayed above), a cross display gesture manually performed by the user is detected (an icon is selectable via cross-gesture); [0134], reference is now made to FIG. 12, which is a schematic of a user interface 1200 as described herein, to help understand the cross display gesture; [0182-0183], the list of the application icons is changed according to a priority of the likelihood of the user interacting with the selected contact using each respective application; [0193], each recent contact may be interacted with using relevant applications based on the single gesture (e.g., by drag and drop), as described with reference to blocks 111 and/or 113; [0253-0254], contact icon 502 has been selected; the application icons are dynamically changed based on selected contact icon 502; [0142-0144], the visual representation may denote a recommendation ranking; applications placed higher up on the list and/or marked in a certain manner (e.g., highlighted) may represent recommended applications for establishing the communication session; ;
and wherein an icon of the modified array of icons is selectable such that selecting and holding the icon for a first duration of time causes a first pressure on the display and initiates a first option for interaction with the at least one functionality, and selecting and holding the icon for a second duration of time causes a second pressure on the display and initiates a second option for interaction with the at least one functionality (Witkowski Figs. 1-12; [0182-0183], the list of the application icons is changed according to a priority of the likelihood of the user interacting with the selected contact using each respective application (higher and lower estimated relevances); [0193], each recent contact may be interacted with using relevant applications based on the single gesture (e.g., by drag and drop, selecting and holding), as described with reference to blocks 111 and/or 113; [0142-0144], the displayed applications may be re-ordered, marked, deleted, visually changed, and/or new applications may be displayed; [0133], at 111 (which follows repeated step 108 displayed above), a cross display gesture manually performed by the user is detected; [0134], reference is now made to FIG. 12, which is a schematic of a user interface 1200 as described herein, to help understand the cross display gesture; [0136], the single gesture includes selection of a certain contact icon 1210 of an array of contacts by ([0137- 0139]) selecting an application for sharing with a contact or establishing communications with contact; [0260-0261], contact icon 704 has been selected for interaction based on running application 702 based on the cross display gesture; the screen may change to an email client interface 708, which is automatically populated with an email 710 of contact 704 and a URL 712 of the website (selecting and holding, causing pressures on the screen for durations; see also [0141]); [0253-0254], the application icons are dynamically changed based on selected contact icon 502; contact icon 502 has been selected and dragged towards the application icons (selecting icons of the array to initiate interaction with functionalities such that 
wherein the first option for interaction comprises a phone number and the second option for interaction comprises a website (Witkowski Figs. 1-12; [0050], establishing the communication session comprises sharing a URL of the certain website with the certain contact; [0072], the communication session may be a phone call with a contact represented by the contact icon, a transmission of a cellular message to the contact represented by the contact icon, and/or a transmission of content, such as an image, a webpage (e.g. link); [0085], the user may perform a gesture indicating automatic interaction with a selected contact based on the content (e.g., sharing the URL of the website with the contact); [0153], when the gesture is performed using a corporate contact, common applications may be changed to the corporate selected applications, for example, a website of the restaurant and a link to an online review of the food of the restaurant; [0166], multiple phone numbers available for a dialer application to call; [0167], when a group icon is dragged to an application icon (e.g., voice call, video call) to initiate a communication session, a conference call may be set up ([0101], single contacts and groups of contacts may be communicated with in the same manner); [0142-0144], at 112, applications are changed and displayed based on the selected contact and estimated relevance (see [0117, 0120], groups displayed in 106, 108); [0193], the certain contact may be dragged to the SMS icon; [0260], contact icon 704 has been selected for interaction based on running application 702 based on the cross display gesture; icon 704 may be further dropped on an interaction icon 706 triggering the establishment of the communication session with contact 704 based on running application 702 (see also phone and SMS icons shown in Fig. 7); [0261], the screen may change to an email client interface 708, which is automatically populated with an email 710 of contact 704 and a URL 712 of the website; for example, sending the URL of the 
and wherein the first icon is configured to represent a person (Witkowski Figs. 1-12; [0123], the list may be presented based on contact icons representing contacts of the priority list; each icon may include a thumbnail (e.g., photo or drawing); [0246-0247], FIG. 4 is a screen capture of an exemplary implementation of the user interface; each contact icon 402 includes a thumbnail image and a name; contact icons 402 may represent a single contact, or multiple contacts (shown as contact icon 402B); multiple contact icon 402B includes a thumbnail integrating pictures from the contact members; [0167], icons (e.g., pictures and/or names) of all group members may be displayed)
However, Witkowski fails to expressly disclose wherein the first pressure is different from the second pressure.  In the same field of endeavor, Anzures teaches:
wherein the first pressure is different from the second pressure (Anzures Figs. 48-49; [0961], the menu provides a fast way to initiate actions (e.g., for a person, calling, messaging, or emailing the person, or for a business, getting directions to the business, calling the business, opening a web page for the business, etc.); [0975], FIG. 48Q illustrates an example of detecting an input that includes detecting a contact (e.g., contact 4831-a) on a respective selectable object (e.g., avatar 4832-a for Jane Smith) with an intensity of the contact (e.g., represented by intensity of contact 4806) above a contact detection intensity threshold IT.sub.0; [0976], FIGS. 48R-48S illustrate an example of detecting an increase in intensity of the contact (e.g., contact 4831-b has an intensity above a "hint" intensity threshold IT.sub.H and contact 4831-c has an intensity above a light press intensity threshold IT.sub.L, also sometimes called a "peek" intensity threshold) and displaying a menu (e.g., menu 4835) for the respective selectable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the first pressure is different from the second pressure as suggested in Anzures into Witkowski.  Doing so would be desirable because there is a need for electronic devices with improved methods and interfaces for displaying and using a menu that includes contact information.  Many electronic devices have applications that list objects that are associated with contact information (e.g., a list of search results in a map application, a list of friends in a messaging application, etc.). However, existing methods for accessing the associated contact information and initiating actions based on the contact information are slow and inefficient.  The menu provides a fast way to initiate actions (e.g., for a person, calling, messaging, or emailing the person, or for a business, getting directions to the business, calling the business, opening a web page for the business, etc.) without having to open a separate application or enter search terms and perform a search (see Anzures [0961]).  

Regarding claim 7, claim 7 contains substantially similar limitations to those found in claim 1, the only difference being A computer-implemented method (Witkowski Figs. 1-12; abs. computerized method).  Consequently, claim 7 is rejected for the same reasons.

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 1, the only difference being An electronic device couplable to a server, the electronic device comprising a memory operatively coupled to logic circuitry and storing instructions that, when executed, cause the logic circuitry to (Witkowski Figs. 1-12; [0096], computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor to create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks; [0035], a client terminal comprising: a screen; a hardware processor; and a memory having stored thereon instructions for execution by the processor; [0103], client terminal 204 includes a network interface 208 for communication with central server 202 over a wired and/or wireless network).  Consequently, claim 14 is rejected for the same reasons.

Regarding claim 2, Witkowski in view of Anzures teaches all the limitations of claim 1, further comprising:
wherein the non-transitory computer-readable medium further stores instructions that, when executed, cause the circuitry to obtain time information from a time component of the electronic device, and wherein the modified array of icons uses the time information (Witkowski Figs. 1-12; [0144-0145], applications placed higher up on the list based on time; [0235-0236], a presence state is generated for the contacts of the user based on multiple parameters obtained from multiple different applications (which may be installed on the client terminal of the user and/or the contact); the presence state may represent how to interact with the respective contact, for example, the media type, the application type, and/or the time of day; contacts are selected for the priority list based on the presence state; [0237], the presence representation is generated based on multiple factors retrieved from multiple different applications installed on the client terminal; the presence state is effectively a cross-application representation of the user and/or the contacts; factors include one or more of: time of day, day of the week, hour of the day, calendar events; [0238], the presence state may be represented as, for example, a probability value that the user is able to interact with the respective contact, a multi-dimensional vector representing possible ways of interacting and/or not interacting (see [0242], interactions are applications) with the contact (ranking relevant applications to interact with the contact); [0182-0183], the list of the application icons is changed according to a priority of the likelihood of the user interacting with the selected contact using each respective application; the order may be selected based on one or more factors including the presence state of the user)

Regarding claim 8, Witkowski in view of Anzures teaches all the limitations of claim 7, further comprising:
further comprising, responsive to input received via a selected icon of the modified array of icons, providing an option for interacting with the selected icon (Witkowski Figs. 1-12; [0246-0248], contact icons 402 are displayed along the left border of the screen; application icons 404 are displayed along the right border (array of icons comprising contacts and applications); [0171], at 116, execution of blocks 102-108 is repeated, for example, based on a predefined period of time, or an event triggered by addition of additional contacts (array of icons comprising contacts and applications is modified); [0242], the available interactions (i.e., the application icons) are selected and/or changed based on the presence representation of the contacts; when a certain contact is selected (e.g., being dragged), the available applications for interaction may be changed, for example, disabled, removed, and/or replaced (array of icons comprising contacts and applications is modified); [0253-0254], contact icon 502 has been selected; the application icons (modified in [0116]) are further dynamically changed based on selected contact icon 502 (responsive to selecting an contact icon of an array of icons that is repeatedly modified and further modified via selection, options for interacting with the selected contact icon is presented); see also [0072], dragging and dropping a contact icon on one of a plurality of application icons to establish a communication session)

Regarding claim 9, Witkowski in view of Anzures teaches all the limitations of claim 7, further comprising:
wherein the ranking information comprises a value for each functionality of the set of functionalities, wherein the value for each functionality of the set of functionalities corresponds to an estimated relevance of each functionality of the set of functionalities (Witkowski Figs. 1-12; [0238], the presence state may be represented as, for example, a probability value that the user is able to interact with the respective contact, a multi-dimensional vector representing possible ways of interacting and/or not interacting (see [0242], interactions are applications) with the contact (values for each of the functionalities corresponding to the estimated relevance of the 

Regarding claim 10, Witkowski in view of Anzures teaches all the limitations of claim 7, further comprising:
further comprising the circuitry of the electronic device applying a tag to the information gathered from the one or more applications, wherein the tag corresponds to the at least one functionality in the set of functionalities (Witkowski Figs. 1-12; [0237-0238], the presence representation is generated based on multiple factors retrieved from multiple different applications installed on the client terminal; the presence state is effectively a cross-application representation of the user and/or the contacts (presence state of contacts gathered from one or more applications); the presence state may be represented as a multi-dimensional vector representing possible ways of interacting and/or not interacting (see [0242], interactions are applications) with the contact (possible interactions/application information gathered from presence data of the applications installed on the client terminal); [0242] additionally, the available interactions (i.e., the application icons) are selected and/or changed based on the presence representation of the contacts; [0243], additionally, the application icons available for interaction with the selected contact are marked or tagged with a notification based on the presence representation of the selected contact; for example, when the presence representation indicates the selected contact is on another call, the phone application and/or other applications 

Regarding claim 12, Witkowski in view of Anzures teaches all the limitations of claim 7, further comprising:
further comprising the circuitry of the electronic device obtaining location information from a location component of the electronic device, wherein the circuitry of the electronic device generating the modified array of icons further comprises using the location information (Witkowski Figs. 1-12; [0144-0145], applications placed higher up on the list based on an obtained geographical location; [0237], the presence representation is generated based on multiple factors retrieved from multiple different applications installed on the client terminal; the presence state is effectively a cross-application representation of the user and/or the contacts; factors include one or more of geographical location (obtained from applications installed on the client device); [0182-0183], the list of the application icons is changed according to a priority of the likelihood of the user interacting with the selected contact using each respective application; the order may be selected based on one or more factors including the presence state of the user)

Regarding claim 15, Witkowski in view of Anzures teaches all the limitations of claim 14, further comprising:
wherein the ranking information for the set of functionalities comprises a value assigned to each functionality of the set of functionalities, the value corresponding to an expected relevance for each functionality of the set of functionalities (Witkowski Figs. 1-12; [0238], the presence state may be represented as, for example, a probability value that the user is able to 

Regarding claim 18, Witkowski in view of Anzures teaches all the limitations of claim 14, further comprising:
wherein the memory further stores instructions that, when executed, cause the logic circuitry to narrow the modified array of icons to a given category based on user input (Witkowski Figs. 1-12; [0153], certain contacts are assigned a special status, for example, corporate contacts such as shops, restaurants, and businesses; when the gesture is performed using a corporate contact, common applications such as SMS and phone dial may be changed to the corporate selected applications; in response to user input of selecting a contact, the modified array of icons is narrowed to a category corporate selected applications; [0184], additionally, certain application icons are removed; applications that are not supported for establishing the communication session with the selected contact may be removed or dimmed; SMS, email, and IM are supported for interacting with the dragged contact Hila, and appear as application icons; in response to user input of selecting a contact, the modified array of icons is narrowed to a category of supported applications; [0242], additionally, the available interactions 

Regarding claim 19, Witkowski in view of Anzures teaches all the limitations of claim 18, further comprising:
wherein the given category is determined using commonly used functionalities (Witkowski Figs. 1-12; [0180], at 304, when the contact icon is selected the displayed applications are dynamically changed based on the selected contact icon; [0184], additionally, certain application icons are removed; applications that are not supported for establishing the communication session with the selected contact may be removed; SMS, email, and IM are supported for interacting with the dragged contact Hila, and appear as application icons; [0182], more commonly used application are ordered higher than rarely used applications; in block 304, in response to user input of selecting a contact, the modified array of icons is narrowed to a category of supported applications, which may be ordered by commonly used functionalities (using commonly used functionalities); see [0153], commonly used applications include the SMS and phone dial, which are described to be used in the narrowing process of [0153, 0184, 0242])

Regarding claim 20, Witkowski in view of Anzures teaches all the limitations of claim 14, further comprising:
wherein the ranking information uses a history of information gathered from the one or more applications (Witkowski Figs. 1-12; [0104], at 102, contact information and/or activity information is gathered from multiple applications installed on the client terminal; [0107], gathered activity information may include activity logs of the respective communication applications, for example, call logs and SMS logs (histories); [0108], at 104, the gathered information is analyzed; [0109], the analysis includes a prioritization of the gathered contacts based on the likelihood of the user of the client terminal contacting each respective contact (see also [0110-0121], ranking relevant contacts based on information from applications on the device); [0112], the analysis may be based on a history of interactions of the user with each contact based on one or more communication media, for example, phone calls, SMS, emails, and other applications; [0182-0183], the list of the application icons is changed according to a priority of the likelihood of the user interacting with the selected contact using each respective application; the order may be selected based on one or more factors including a history of the interaction between the user and the dragged contact (for example, more commonly used application are ordered higher than rarely used applications); [0276], client module 1002 transmits the gathered data over a network 1008 (e.g., wireless network, cellular network, the internet) to a central server; [0277], one or more server modules 1012 analyze the received data; exemplary modules 1012 include: a recommendation generator for re-ordering the priority list, a recommendation generator for re-ordering the priority list, and/or generating recommendations for interactions (see [0242], applications) and a presence module for calculating the presence state)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski in view of Anzures in further view of Aftab et al. (US 2012/0095979 A1, published 04/19/2012), hereinafter Aftab.

Regarding claim 3, Witkowski in view of Anzures teaches all the limitations of claim 1, further comprising:
wherein the non-transitory computer-readable medium further stores instructions that, when executed, cause the circuitry to obtain sensor data of the electronic device, and wherein the modified array of icons uses the sensor data (Witkowski Figs. 1-12; [0144-0145], applications placed higher up on the list based on time and/or geographical location; [0235-0236], a presence state is generated for the contacts of the user based on multiple parameters obtained from multiple different applications (which may be installed on the client terminal of the user and/or the contact); contacts are selected for the priority list based on the presence state; [0237], the presence representation is generated based on multiple factors retrieved from multiple different applications installed on the client terminal; the presence state is effectively a cross-application representation of the user and/or the contacts; factors include one or more of: time of day, day of the week, hour of the day, geographical location, when the client terminal was last touched, driving state (currently driving or not), network connectivity state, wireless connectivity state, battery state (sensor data); [0238], the presence state may be represented as, for example, a probability value that the user is able to interact with the respective contact, a multi-dimensional vector representing possible ways of interacting and/or not interacting (see [0242], interactions are applications) with the contact (ranking relevant applications to interact with the contact); [0182-0183], the list of the application icons is changed according to a priority of the likelihood of the user interacting with the selected contact using each respective application; the order may be selected based on one or more factors including: the presence state of the user)
However, Witkowski in view of Anzures fails to expressly disclose obtain audio information from an audio component of the electronic device and uses the audio information.  In the same field of endeavor, Aftab teaches:
obtain audio information from an audio component of the electronic device and uses the audio information (Aftab Figs. 1-5; [0015], the computing device 104 includes, or receives data from, one or more sensors 122; exemplary sensors 122 include, but are not limited to, a microphone, and the like; aspects of the disclosure contemplate selecting relevant context information based on data from one or more of the exemplary sensors 122 and/or one or more of each of the exemplary sensors 122 (using audio sensor data); [0040], at 406, relevant context information for the user 102 is obtained; relevant context items may include an ordering or ranking of the applications 110 available on the computing device 104; [0019-0020], obtain relevant context information for the user 102 based at least on the data collected by the sensor component 117; see also [0048], context engine 202 determines the most frequently used communication channels for each of the contacts and provides an ordered list of the channels to the user 102 when viewing the contacts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated obtain audio information from an audio component of the electronic device and uses the audio information as suggested in Aftab into Witkowski in view of Anzures.  Doing so would be desirable because with existing systems, reviewing the information efficiently is difficult for the user, especially when the information is presented to the user on a device with a small form factor such as a mobile telephone or netbook.  Some existing systems attempt to organize the information based on coarse categories such as whether the user is driving, at work, or at home. For example, meeting reminders may be suppressed while the user is at home. However, the existing systems fail to select and present context items that are relevant to the user (see Aftab [0001-0002]).  Embodiments of the disclosure provide relevant context information to a user based on sensor data (see Aftab [0003]).  By collecting data from a variety of sensors, such as an audio component, the system would be better able to determine the context of the user and thereby provide more relevant information.

Regarding claim 4, Witkowski in view of Anzures teaches all the limitations of claim 1, further comprising:
wherein the non-transitory computer-readable medium further stores instructions that, when executed, cause the circuitry to obtain sensor data of the electronic device, and wherein the modified array of icons uses the sensor data (Witkowski Figs. 1-12; [0144-0145], applications placed higher up on the list based on time and/or geographical location; [0235-0236], a presence state is generated for the contacts of the user based on multiple parameters obtained from multiple different applications (which may be installed on the client terminal of the user and/or the contact); contacts are selected for the priority list based on the presence state; [0237], the presence representation is generated based on multiple factors retrieved from multiple different applications installed on the client terminal; the presence state is effectively a cross-application representation of the user and/or the contacts; factors include one or more of: time of day, day of the week, hour of the day, geographical location, when the client terminal was last touched, driving state (currently driving or not), network connectivity state, wireless connectivity state, battery state (sensor data); [0238], the presence state may be represented as, for example, a probability value that the user is able to interact with the respective contact, a multi-dimensional vector representing possible ways of interacting and/or not interacting (see [0242], interactions are applications) with the contact (ranking relevant applications to interact with the contact); [0182-0183], the list of the application icons is changed according to a priority of the likelihood of the user interacting with the selected contact using each respective application; the order may be selected based on one or more factors including: the presence state of the user)
However, Witkowski in view of Anzures fails to expressly disclose obtain optical information from an optical component of the electronic device and uses the optical information.  In the same field of endeavor, Aftab teaches:
obtain optical information from an optical component of the electronic device and uses the optical information (Aftab Figs. 1-5; [0015], the computing device 104 includes, or receives data from, one or more sensors 122; exemplary sensors 122 include, but are not limited to, a light sensor, a camera, and the like; aspects of the disclosure contemplate selecting relevant context information based on data from one or more of the exemplary sensors 122 and/or one or more of each of the exemplary sensors 122 (using optical sensor data); [0040], at 406, relevant context information for the user 102 is obtained; relevant context items may include an ordering or ranking of the applications 110 available on the computing device 104; [0019-0020], obtain relevant context information for the user 102 based at least on the data collected by the sensor component 117; see also [0048], context engine 202 determines the most frequently used communication channels for each of the contacts and provides an ordered list of the channels to the user 102 when viewing the contacts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated obtain optical information from an optical component of the electronic device and uses the optical information as suggested in Aftab into Witkowski in view of Anzures.  Doing so would be desirable because with existing systems, reviewing the information efficiently is difficult for the user, especially when the information is presented to the user on a device with a small form factor such as a mobile telephone or netbook.  Some existing systems attempt to organize the information based on coarse categories such as whether the user is driving, at work, or at home. For example, meeting reminders may be suppressed while the user is at home. However, the existing systems fail to select and present context items that are relevant to the user (see Aftab [0001-0002]).  Embodiments of the disclosure provide relevant context information to a user based on sensor data (see Aftab [0003]).  By collecting data from a variety of sensors, such as an optical component, the system would be better able to determine the context of the user and thereby provide more relevant information.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Witkowski in view of Anzures in further view of Shin (US 2017/0134777 A1, published 05/11/2017).

Regarding claim 5, Witkowski in view of Anzures teaches all the limitations of claim 1, further comprising:
determine that input received via a graphical user interface of the display matches a shortcut, wherein the shortcut corresponds to the at least one functionality in the set of  functionalities; generate an option for interacting with the at least one functionality corresponding to the shortcut; and cause the display to provide the option for interacting with the at least one functionality via the display (Witkowski Figs. 1-12; [0242], the available interactions (i.e., the application icons, shortcuts) are selected and/or changed based on the presence representation of the contacts; when a certain contact (shortcut) is selected (e.g., being dragged), the available applications for interaction may be changed, for example, disabled, removed, and/or replaced; [0253-0254], contact icon 502 has been selected (input matching a shortcut corresponding to a functionality); the application icons are dynamically changed based on selected contact icon 502 (when a contact shortcut corresponding to the applications/functionalities is selected, generating an option to interact with the applications/functionalities corresponding to the shortcut and displaying the option); Fig. 7 and [0258-0261], selecting an email shortcut and generating options for interacting with the email functionality)
However, Witkowski in view of Anzures fails to expressly disclose determine that input received via a graphical user interface of the display matches a shortcut stored in the remote server, wherein the shortcut corresponds to the at least one functionality in the set of functionalities, generate an option for interacting with the at least one functionality corresponding to the shortcut; and cause the display to provide the option for interacting with the at least one functionality via the display. In the same field of endeavor, Shin teaches:
determine that input received via a graphical user interface of the display matches a shortcut stored in the remote server, wherein the shortcut corresponds to the at least one functionality in the set of functionalities (Shin Figs. 1-15; [0054], smart terminal 3 downloads, installs, and executes an application 300; smart phones, smart pads, IP TVs, and smart TVs capable of executing the application 300 correspond to the smart terminal 3; [0079], FIG. 3 is a schematic diagram showing an example of a theme digit string managed by the information distribution server 2 of FIG. 1; [0087], referring to FIG. 4, the second user may input search information as an access key in each input window of a region 101, a keyword 102 and a theme/content digit string 103 on the display of the application 300; [0088], as the second user knows the group code "64" of FIG. 3 and a content code "01067428142" corresponding to a mobile phone number as a service special code, the second user may input "64/01067428142" and press a search button 104 (searching by shortcut); [0089], the screen of FIG. 4 may include only the digit string input window 103; the second user can input a digit string in the digit string input window, and the information distribution server 2 can retrieve content matched to the digit string inputted in the digit string input window 103 from the content DB 220 (shortcut stored in the remote server); [0090], referring to FIG. 5, the application 300 receives a list of content found using the theme digit string "64"; see Fig. 7 and [0091], functionalities corresponding with the shortcut stored on the server; see also [0069], searching by shortcuts);
generate an option for interacting with the at least one functionality corresponding to the shortcut; and cause the display to provide the option for interacting with the at least one functionality via the display (Shin Figs. 1-15; [0091], referring to FIGS. 6 and 7, the application 300 receives the content 111 clicked in FIG. 5 from the information distribution server 2 and displays the same on the screen; when View Location 121 is selected, the content registered in real time are displayed on the map;  when a video icon 122 is selected, a video related to the content is played by execution of a dedicated player; the second user may try to contact the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated determine that input received via a graphical user interface of the display matches a shortcut stored in the remote server, wherein the shortcut corresponds to the at least one functionality in the set of functionalities, generate an option for interacting with the at least one functionality corresponding to the shortcut; and cause the display to provide the option for interacting with the at least one functionality via the display as suggested in Shin into Witkowski in view of Anzures.  Doing so would be desirable because with previous keyword searches, a search engine needs to select at least one keyword through natural language analysis and search, and conduct a complex search using the selected keyword. In this instance, in the case where a plurality of keywords is selected, because the search engine does not know which keyword is a main keyword, the search engine conducts a search using each combination of keywords and produces search results. When the user is provided with the produced search results, the user may not be satisfied with the search results because the search results do not meet the search goal. The advantage is accompanied by a disadvantage that the user needs to input another natural language or select and input an important keyword and repeat a search. That is, despite the advantage, a natural language search has two sides, a good side and a bad side, due to the disadvantage (see Shin [0003]).  If there is a digit string of a content provider corresponding to a type of access key that can be used to identify and distinguish an object, information is registered based on the digit string, and information corresponding to the digit string can be accessed easily and quickly. This digit string-based information access method corresponds to information distribution technology with improved timeliness and accuracy (see Shin [0004]). 

6, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski in view of Anzures in further view of Kurian et al. (US 2018/0040020 A1, published 02/08/2018), hereinafter Kurian.

Regarding claim 6, Witkowski in view of Anzures teaches all the limitations of claim 1, further comprising:
wherein the information gathered by the circuitry comprises content information and user input received in response to content (Witkowski Figs. 1-12; [0086], when the user interface is activated within a running application, the displayed contact list (or certain contacts displayed in a pop-up message) is selected and/or re-sorted based on the context of the running application, to reflect contacts suitable for interaction based on the running application; the selection and/or sorting may further be based on history of interactions between the contact and the user (e.g., history of sharing similar content of the running application with the contacts); see also [0104], [0275])
However, Witkowski in view of Anzures fails to expressly disclose wherein the information gathered by the circuitry comprises advertisement content information and user input received in response to advertisement content. In the same field of endeavor, Kurian teaches:
wherein the information gathered by the circuitry comprises advertisement content information and user input received in response to advertisement content (Kurian Figs. 1-22; [0005], the object of the invention is to discover intents of the users through usage of a computing device by the user and based on that to provide intent related information onto the computing device; [0050], the present invention provides various systems and methods to intelligently predict the user's intent and persona based on derived contextual information from user's computing device and device-server ranking system (see [0073, ranking performed at a server); the present invention suggests providing the recommendation engine implemented on ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the information gathered by the circuitry comprises advertisement content information and user input received in response to advertisement content as suggested in Kurian into Witkowski in view of Anzures.  Doing so would be desirable because the present invention provides various systems and methods to intelligently predict the user's intent and persona based on derived contextual information from user's computing device.  The present invention suggests providing the recommendation engine implemented on the computing device that may enable the user to automatically perform contextual discovery and intelligently predict user's intent and persona and in response provide content relevant to context of user intent (see Kurian [0050]).  

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 6 except for information gathered from the one or more applications (see Witkowski [0086], [0104], [0275]; see Kurian [0053-0054]).  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 13, Witkowski in view of Anzures teaches all the limitations of claim 7, further comprising:
further comprising the circuitry of the electronic device obtaining extracted content from the one or more applications supported by the electronic device, wherein the circuitry of the electronic device generating the modified array of icons further comprises using the extracted content (Witkowski Figs. 1-12; [0086], when the user interface is activated within a running application, the displayed contact list (or certain contacts displayed in a pop-up message) is selected and/or re-sorted based on the context of the running application, to reflect contacts suitable for interaction based on the running application; the selection and/or sorting may further be based on history of interactions between the contact and the user (e.g., history of sharing similar content of the running application with the contacts; content identified from the information gathered from the one or more applications corresponding to the functionalities); [0259], the user interface has been activated while the user has been using a certain running application 702; [0261], the screen may change to an email client interface 708, which is automatically populated with an email 710 of contact 704 and a URL 712 of the website; during the display/generation of the modified array of icons, a URL  is used; the url is further used to display a modified email client screen comprising an array of icons; [0110-0113], data analysis at central server 202 may be conducted based on data collected from other users, to generate the prioritization and/or order of the contacts; the analysis may be based on data provided by the background executed application (as described herein); contacts may be selected for display (as described herein) based on the data of the content based application)
However, Witkowski in view of Anzures fails to expressly disclose obtaining extracted text from the one or more applications supported by the electronic device, using the extracted text. In the same field of endeavor, Kurian teaches:
obtaining extracted text from the one or more applications supported by the electronic device, using the extracted text (Kurian Figs. 1-22; [0005], the object of the invention is to discover intents of the users through usage of a computing device by the user and based on that to provide intent related information onto the computing device; [0050], the present ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated obtaining extracted text from the one or more applications supported by the electronic device, using the extracted text as suggested in Kurian into Witkowski in view of Anzures.  Doing so would be desirable because the present invention provides various systems and methods to intelligently predict the user's intent and persona based on derived contextual information from user's computing device.  The present invention suggests providing the recommendation engine implemented on the computing device that may enable the user to automatically perform contextual discovery and intelligently predict user's intent and persona and in response provide content relevant to context of user intent (see Kurian [0050]).  

Regarding claim 16, Witkowski in view of Anzures teaches all the limitations of claim 14, further comprising:
wherein the ranking information for the set of functionalities uses content identified from the information gathered from the one or more applications, and wherein the content identified corresponds to the at least one functionality in the set of functionalities (Witkowski Figs. 1-12; [0086], when the user interface is activated within a running application, the displayed contact list (or certain contacts displayed in a pop-up message) is selected and/or re-sorted based on the context of the running application, to reflect contacts suitable for interaction based on the running application; the selection and/or sorting may further be based on history of interactions between the contact and the user (e.g., history of sharing similar content of the running application with the contacts; content identified from the information gathered from the one or more applications corresponding to the functionalities); [0259], the user interface has been activated while the user has been using a certain running application 702; [0260], contact icon 704 has been selected for interaction based on running application 702 based on the cross display gesture; [0261], the screen may change to an email client interface 708, which is automatically populated with an email 710 of contact 704 and a URL 712 of the website; [0110-0113], data analysis at central server 202 may be conducted based on data collected from other users, to generate the prioritization and/or order of the contacts; the analysis may be based on data provided by the background executed application (as described herein); contacts may be selected for display (as described herein) based on the data of the content based application)
However, Witkowski in view of Anzures fails to expressly disclose uses text identified from the information gathered from the one or more applications, and wherein the text identified corresponds to the at least one functionality in the set of functionalities. In the same field of endeavor, Kurian teaches:
uses text identified from the information gathered from the one or more applications, and wherein the text identified corresponds to the at least one functionality in the set of functionalities (Kurian Figs. 1-22; [0005], the object of the invention is to discover intents of the users through usage of a computing device by the user and based on that to provide intent ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated uses text identified from the information gathered from the one or more applications, and wherein the text identified corresponds to the at least one functionality in the set of functionalities as suggested in Kurian into Witkowski in view of Anzures.  Doing so would be desirable because the present invention provides various systems and methods to intelligently predict the user's intent and persona based on derived contextual information from user's computing device.  The present invention suggests providing the recommendation engine implemented on the computing device that may enable the user to automatically perform contextual discovery and intelligently predict user's intent and persona and in response provide content relevant to context of user intent (see Kurian [0050]).  

11 is rejected under 35 U.S.C. 103 as being unpatentable over Witkowski in view of Anzures in further view of Jain et al. (US 2015/0205842 A1, published 07/23/2015), hereinafter Jain.

Regarding claim 11, Witkowski in view of Anzures teaches all the limitations of claim 7, further comprising:
further comprising the circuitry of the electronic device organizing the information gathered from the one or more applications, wherein the organizing is done before the transceiver sends the information gathered from the one or more applications to the remote server (Witkowski Figs. 1-12; [0275], a client module 1002 installed on a client terminal (e.g., smartphone) receives data from multiple applications installed on the client terminal; [0276], client module 1002 transmits the gathered data over a network 1008 (e.g., wireless network, cellular network, the internet) to a central server; the data may be initially organized and/or analyzed by client module 1002)
 However, Witkowski in view of Anzures fails to expressly disclose encrypting the information, wherein the encrypting is done before the transceiver sends the information to the remote server. In the same field of endeavor, Jain teaches:
encrypting the information, wherein the encrypting is done before the transceiver sends the information to the remote server (Jain Figs. 1-32; [0018], present disclosure provides a method for identifying contextually -relevant contacts based on contextual information related to a user; [0079], FIG. 1 shows a computer system 101 that leverages a variety of data sources to develop a picture of a user's network of contacts; system 101 can be a computer server or multiple computer servers; the system 101 can aggregate data from itself or other sources, such as communication history 104 (e.g., emails, phone calls, text messages, etc.); [0141], user data that is transmitted from an electronic device of a user to a computer server may be encrypted for data security; the encryption may be done for the transmission process (encrypting data to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated encrypting the information, wherein the encrypting is done before the transceiver sends the information to the remote server as suggested in Jain into Witkowski in view of Anzures.  Doing so would be desirable because in previous systems, the user may not be able to effectively and reliably communicate with the contacts (see Jain [0006]).  The systems of the present disclosure can permit maximum data security (see Jain [0141]).  

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 7, and 14.
The corrections to claims 1, 7, and 14 have been approved, and the rejection to claims 1-20 under 35 U.S.C. 112(a) is respectfully withdrawn. 
Regarding independent claim 1, the Applicant alleges that Witkowski in view of Choi as described in the previous Office action, does not explicitly teach wherein an icon of the modified array of icons is selectable such that selecting and holding a the icon for a first duration of time causes a first pressure on the display and initiates a first option for interaction with the at least one functionality, and selecting and holding the icon for a second duration of time causes a second pressure on the display and initiates a second option for interaction with the at least one functionality, wherein the first pressure is different from the second pressure; and wherein the first option for interaction comprises a phone number and the second option for interaction 
Specifically, applicant alleges the limitation “selection and holding”, which explicitly requires not to move the icon. In fact, holding is a gesture opposite to dragging because it suggests lack of mobility, whereas dragging describes a type of movement initiated by a user. Accordingly, dragging cannot not teach selection and holding (see remarks pp. 14-15).  Examiner respectfully disagrees.  
As described in the rejection above, Witkowski teaches displaying a dial pad comprising an array of icons wherein each of the icons is selectable to initiate interactions with functionalities (Figs. 1-12; [0018], [0122-0123], [0128], [0133-0139], [0158], [0246-0248], [0254], [0260-0261]).  Witkowski further teaches gathering information from applications (Figs. 1-12; [0104], [0237], [0275]), sending the information to a server (Figs. 1-12; [0108], [0276]), receiving relevance ranking information (Figs. 1-12; [0077], [0109-0122], [0237-0242], [0277-0278]), and presenting a dial pad comprising a modified array of icons based on the ranking information (Figs. 1-12; [0117], [0158], [0142-0143], [0182-0183], [0240], [0253-0254]), wherein each of the icons in the modified array is selectable to initiate interactions with functionalities, wherein each functionality receives a relevance ranking (Figs. 1-12; [0018], [0122-0123], [0128], [0133-0139], [0142-0143], [0182-0183], [0237], [0242-0248], [0253-0254], [0260-0261], [0275-0278]), wherein the ranked functionalities include a first option for interaction comprising a phone number and a second option for interaction comprising a website (Witkowski Figs. 1-12; [0050], [0072], [0085], [0153], [0166-0167], [0193], [0260-0261]) and the icons represent people (Witkowski Figs. 1-12; [0123], [0167], [0246-0247]).  Anzures clarifies that such actions can be performed more quickly and easily by selecting and holding contact icons with different pressure levels (Anzures Figs. 48-49; [0961], [0975-0978])).
Specifically, Witkowski teaches displaying a plurality of icons that are selectable to initiate an interaction with an application in relation to a contact (Figs. 1-12; [0018], [0122-0123], 
Applicant further alleges because Witkowski does not contemplate holding the icon to initiate options for interaction and instead moves the contact icon to the already displayed In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, doing so would be desirable because there is a need for electronic devices with improved methods and interfaces for displaying and using a menu that includes contact information.  Many electronic devices have applications that list objects that are associated with contact information (e.g., a list of search results in a map application, a list of friends in a messaging application, etc.). However, existing methods for accessing the associated contact information and initiating actions based on the contact information are slow and inefficient.  The menu provides a fast way to initiate actions (e.g., for a person, calling, messaging, or emailing the person, or for a business, getting directions to the business, calling the business, opening a web page for the business, etc.) without having to open a separate application or enter search terms and perform a search (see Anzures [0961]).  Additionally, existing methods take longer than necessary, thereby wasting energy (see Anzures [0006]).  Accordingly, there is a need for electronic devices with faster, more efficient methods and interfaces for manipulating user interfaces. Such methods and interfaces optionally complement or replace conventional methods for 
Similar arguments have been presented for claims 7 and 14 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims recite all the limitations of the independent claims 2-6, 8-13, and 15-20, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 7, and 14.  However, as discussed above, Witkowski in view of Anzures is considered to teach claims 1, 7, and 14, and consequently, claims 2-6, 8-13, and 15-20 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forutanpour (US 2011/0050576 A1) see Figs. 18-22 and [0084-0087], discussing initiating interaction options comprising based on pressure levels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143